Exhibit 10.6

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

EXECUTION VERSION

CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT

This Confidential Settlement And License Agreement (the “Settlement Agreement”)
is made effective as of May 6th, 2015 (the “Effective Date”) by and among
HORIZON PHARMA IRELAND LIMITED, a corporation organized and existing under the
laws of Ireland with a principal place of business at Adelaide Chambers, Peter
Street, Dublin 8, Ireland (“Horizon Ireland”), HZNP LIMITED, a nonresident Irish
company that is a tax resident of Bermuda with a principal place of business at
21 Laffan St., Hamilton, Pembroke, Bermuda HM09 (“HZNP”), and HORIZON PHARMA
USA, INC., a corporation organized and existing under the laws of the State of
Delaware with a principal place of business at 520 Lake Cook Road, Suite 520,
Deerfield, Illinois (“Horizon USA”) (collectively, “Plaintiffs”) and PERRIGO
COMPANY, a Michigan corporation with a place of business at 515 Eastern Avenue,
Allegan, Michigan 49010 (“Perrigo Co.”) and PADDOCK LABORATORIES, LLC, a limited
liability company organized and existing under the laws of the State of Delaware
with a principal place of business at 3940 Quebec Avenue N, Minneapolis,
Minnesota 55427 (“Paddock”) (collectively with Perrigo Company, “Petrrigo”)
(each individually a “Party”, collectively, the “Parties”).

WHEREAS Horizon Ireland is the owner of approved New Drug Application (“NDA”)
No. 204623 for PENNSAID® (diclofenac sodium) Topical Solution 2% (“PENNSAID®
2%”);

WHEREAS HZNP is the owner of U.S. Patent Nos. 8,217,078 (“the ‘078 patent”),
8,252,838 (“the ‘838 patent”), 8,546,450 (“the ‘450 patent”), 8,563,613 (“the
‘613 patent”), 8,618,164 (“the ‘164 patent”), 8,741,956 (“the ‘956 patent”) and
8,871,809 (“the ‘809 patent”) (collectively, “the PENNSAID® 2% Patents”).
Plaintiffs hold all substantial rights to the PENNSAID® 2% Patents;

 

Confidential Settlement Agreement    Page 1 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

WHEREAS Paddock is the owner of ANDA No. 208068 for generic diclofenac sodium
topical solution, 2%;

WHEREAS Plaintiffs have filed lawsuits against Perrigo in the United States
District Court for the District of New Jersey, C.A. No. 15-cv-00368 and in the
United States District Court for the District of Delaware, C.A. No. 15-cv-00043,
alleging that the filing of ANDA No. 208068 infringes the ‘078, ‘838, ‘450,
‘613, ‘164, and ‘809 patents (the “Lawsuits”);

WHEREAS the Parties wish to avoid the significant legal expense and legal risks
involved in continuing the Lawsuits by settling the Lawsuits on the terms and
conditions set forth in this Settlement Agreement.

WHEREAS as a result of this Agreement there may be additional supply and sales
in the Territory of the generic form of PENNSAID® 2% for human use in advance of
the expiration of the PENNSAID® 2% Patents, which supply and sales otherwise may
not have been made until after the expiration of those patents.

NOW, THEREFORE, in consideration of the mutual execution of this Settlement
Agreement and the promises made herein, the Parties agree as follows:

 

  1.

Definitions

 

  (a)

“Affiliate” of a Party means any person or entity that controls, is controlled
by or is under common control with such Party. As used in this definition,
“control” of an entity means: (a) in the case of a corporate entity, direct or
indirect ownership of at least fifty percent (50%) of the stock or shares having
the right to vote for the election of directors of such entity; and (b) in the
case of a non-corporate entity, the direct or indirect power to either:
(i) direct the management and policies of the non-

 

Confidential Settlement Agreement    Page 2 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

corporate entity; or (ii) elect at least fifty percent (50%) of the members of
the governing body of such non-corporate entity.

 

  (b)

“ANDA” means an abbreviated new drug application (or equivalent regulatory
mechanism).

 

  (c)

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations, ordinances and orders of all Governmental Entities and all
orders and decrees of all courts, tribunals and arbitrators.

 

  (d)

“Authorized Generic” means a generic version of the NDA Product that is Marketed
or intended for Marketing in the Territory, other than by Plaintiffs or their
affiliates, under the PENNSAID® 2% NDA without the PENNSAID® 2% trademark (or
any replacement trademark).

 

  (e)

“FDA” means the United States Food and Drug Administration and any successor
agency having the same functions.

 

  (f)

“Final Court Decision” means a decision by a court that is no longer subject to
a right of appeal (other than by a petition to the United States Supreme Court
for a writ of certiorari).

 

  (g)

“Generic Product” means a pharmaceutical product which has been approved by or
submitted for approval to FDA under an ANDA or NDA (pursuant to 21 U.S.C. §
355(b)(2)) (as amended or replaced), other than by Plaintiffs or their
affiliates, as a generic version of PENNSAID® 2%.

 

  (h)

“Governmental Entity” means any (i) nation, state, county, city, town, village,
district, or other jurisdiction of any nature, (ii) federal, state, local,
municipal, foreign, or other government, (iii) governmental or quasi-

 

Confidential Settlement Agreement    Page 3 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

governmental authority of any nature (including any governmental agency, branch,
department, official, or entity and any court or other tribunal),
(iv) multi-national organization or body, or (v) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.

 

  (i)

“License Effective Date” means the earliest of:

 

  (i)

January 10, 2029;

 

  (ii)

[…***…] days after any Third Party, who is the “First Applicant”, as that term
is defined in 21 U.S.C. § 355(j)(5)(B)(iv)(II) (as amended or replaced), Markets
a Generic Product in the Territory, provided that the First Applicant has not
forfeited, relinquished, or otherwise waived its 180-day exclusivity as
described in 21 U.S.C. § 355(j)(5)(B)(iv) (as amended or replaced);

 

  (iii)

The date on which a Final Court Decision is entered holding that each of the
unexpired, then-asserted and adjudicated claims of the ‘078, ‘838, ‘450, ‘613,
‘164, and ‘809 patents, and any Orange Book-listed continuations, divisionals,
reissues or reexamined patents thereof, are invalid, not infringed, and/or
unenforceable;

 

  (iv)

The date on which the latest expiring patent of the ‘078, ‘838, ‘450, ‘613,
‘164, and ‘809 patents, and any Orange Book-listed continuations, divisionals,
reissues or reexamined patents thereof, has expired, been permanently abandoned,
or delisted from the Orange Book;

 

 

***Confidential Treatment Requested

 

Confidential Settlement Agreement    Page 4 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  (v)

The date on which a Third Party who is not a First Applicant, or who is a First
Applicant that has forfeited, relinquished, or otherwise waived its 180-day
exclusivity as described in 21 U.S.C. § 355(j)(5)(B)(iv) (as amended or
replaced), begins Marketing a Generic Product or Authorized Generic in the
Territory with authorization from Plaintiffs;

 

  (vi)

The date that is […***…] days after the end of any consecutive rolling […***…]
month period with respect to which the units of NDA Product shipped by
Plaintiffs, or on Plaintiffs’ behalf, to customers during such period drops
below […***…] percent of the previous […***…] months shipped units, provided
that such decline is not the result of a bona fide supply interruption.
Plaintiffs shall keep accurate records with respect to the units of NDA Product
shipped each month and shall provide Perrigo with updates regarding the number
of units shipped each month, starting with units shipped in April 2015 and
ending with units shipped in […***…], by the […***…] business day after the end
of each such month, unless the License Effective Date is earlier than […***…].

For the avoidance of doubt, in the event that there is a Final Court Decision
under Section 1i)(iii) above, as to the ‘078, ‘838, ‘450, ‘613, ‘164, and ‘809
patents, or in the event such patents have expired, been permanently abandoned,
or delisted from the Orange Book under Section 1i)(iv) above, and if either
event occurs before any continuations,

 

 

***Confidential Treatment Requested

 

Confidential Settlement Agreement    Page 5 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

divisionals, reissues or reexamined patents thereof are listed in the Orange
Book, the License Effective Date shall be triggered pursuant to Section li)(iii)
or (iv) above, as applicable.

 

  (vii)

In the event that a Third Party, other than a First Applicant who has not
forfeited, relinquished, or otherwise waived its 180-day exclusivity as
described in 21 U.S.C. § 355(j)(5)(B)(iv) (as amended or replaced), commences
distribution in the Territory of a Generic Product without authorization from
Plaintiffs (an “At Risk Launch”), and Plaintiffs are not able to prevent
distribution of the Generic Product within […***…] days of the At Risk Launch,
Perrigo may undertake an At Risk Launch of the Paddock Generic Product in the
Territory no earlier than […***…] days after the date of the At Risk Launch by
the Third Party. If Perrigo undertakes an At Risk Launch of the Paddock Generic
Product, and the Third Party subsequently halts sales of the Generic Product in
the Territory due to action taken against such Third Party by Plaintiffs,
Perrigo also agrees to (i) halt sales of the Paddock Generic Product in the
Territory within […***…] days of the Third Party halting its sales and
(ii) compensate Plaintiffs for the Paddock Generic Product sold in the Territory
during the term of the Perrigo At Risk Launch on the same basis as the Third
Party agreed to or is ordered to compensate Plaintiffs (e.g., as damages) for
the Third Party’s At Risk Launch.

 

 

***Confidential Treatment Requested

 

Confidential Settlement Agreement    Page 6 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  (viii)

Perrigo agrees to not to Manufacture or Market a Generic Product in the
Territory, or import a Generic Product into the Territory, until the License
Effective Date, except as otherwise provided in Paragraph 6 of this Agreement.

 

  (j)

“Licensed Patents” means the PENNSAID® 2% Patents, and any extensions, pediatric
exclusivities, divisionals, continuations, continuations-in-part, reissues,
reexaminations, inter partes reviews, and post-grant reviews thereof, and any
foreign counterparts or equivalents thereof (regardless of whether any claim of
priority is asserted or otherwise exists), and any other patents currently or
prospectively listed in the Orange Book for the NDA Product.

 

  (k)

“Manufacture” means to use, make or have made a product.

 

  (l)

“Market” and “Marketing” means to offer for sale, sell, or distribute a product.

 

  (m)

“NDA” means a new drug application (or equivalent regulatory mechanism).

 

  (n)

“NDA Product” or “PENNSAID® 2%” means the diclofenac sodium topical solution
product approved under the PENNSAID® 2% NDA, including any amendments and
supplements thereto.

 

  (o)

“Net Sales” means the gross invoice price of sales of the Authorized Generic in
the Territory by Perrigo and its Affiliates to Third Parties, recorded in
accordance with U.S. GAAP, less the following reasonable and customary
deductions from such gross amounts (but only if and to

 

Confidential Settlement Agreement    Page 7 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

the extent relating to the Authorized Generic, as applicable, and actually paid,
allowed, or accrued):

 

  (i)

customary and commercially reasonable allowances for returns and discounts,
including, without limitation, credits for unsold or short-dated Authorized
Generic product, customer program accruals (overbills, administrative fees,
third party rebates, sales brokerage, and volume rebates), allowances granted in
the invoice, cash discounts, discounts made by means of floor stock adjustments,
rebates or charge-backs directly related to sales of the Authorized Generic (and
including rebates or other payments required to be paid to governmental entities
in connection with sales of the Authorized Generic pursuant to the Omnibus
Budget Reconciliation Act of 1990 and similar or other Federal or state
legislation or programs);

 

  (ii)

shipping costs, taxes, duties or other governmental charges to the extent
actually included in the gross invoice price; and

 

  (iii)

any receivables which have been included in gross sales in the books of Perrigo
and are deemed to be uncollectible according to Perrigo’s internal accounting
principles and U.S. GAAP consistently applied. Such bad debt deduction shall be
applied to Net Sales in the period in which such receivables are written off and
shall be exclusive of any bad debt or uncollectible receivables of Perrigo
unrelated to any Authorized Generic product.

 

Confidential Settlement Agreement    Page 8 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  (p)

“Officially Discontinue” means any of: (a) delisting the NDA Product with the
FDA; (b) delisting or removing all Licensed Patents, or the NDA Product, from
the FDA’s Orange Book; (c) seeking or otherwise undertaking any action with the
FDA to withdraw the NDA Product from the market; and/or (d) deleting, removing,
designating as “obsolete” or canceling any National Drug Code(s) or any other
relevant code(s) for the NDA Product from the applicable National Drug Data File
maintained by First Databank (or any successor or equivalent organization), or
from any other pricing database.

 

  (q)

“Orange Book” means the FDA’s publication “Approved Drug Products With
Therapeutic Equivalence Evaluations.”

 

  (r)

“Paddock ANDA” means ANDA No. 208068 for diclofenac sodium topical solution, 2%
as it exists as of the Effective Date and any amendments or supplements thereto.

 

  (s)

“Paddock Generic Product” means the diclofenac sodium topical solution 2%
product described in the Paddock ANDA.

 

  (t)

“PENNSAID® 2% NDA” means NDA No. 204623, including any amendments or supplements
thereto (including without limitation any amendments or supplements adding
additional dosage strengths, indications, dosing regimens or other clinical data
or information).

 

  (u)

“Perrigo Fiscal Quarter” means each of the four (4) fiscal quarters used by
Perrigo for financial reporting purposes.

 

Confidential Settlement Agreement    Page 9 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  (v)

“Territory” means the United States of America and its territories,
commonwealths and possessions, including without limitation, the Commonwealth of
Puerto Rico and the District of Columbia.

 

  (w)

“Third Party” means any person or entity other than the Parties and their
respective Affiliates.

2.         Final Dismissal of Litigations. Within […***…] business days of the
Effective Date, the Parties shall enter into and cause to be filed in the
Lawsuits a Stipulated Order of Dismissal and [Proposed] Order in the forms
attached as Exhibits A and B to this Settlement Agreement, pursuant to which all
claims in the Lawsuits will be dismissed without costs or fees. Each Party
acknowledges and agrees that the 30 month stay imposed by FDA in relation to the
approval of the Paddock ANDA under 21 U.S.C. § 355(j)(5)(B)(iii) should be
terminated. Plaintiffs agree to cooperate with Paddock in communicating with the
FDA regarding the termination of the 30 month stay, including in the submission
of any necessary forms or other documents in order to effectuate the termination
of the stay.

3.         Agreement Not to Challenge Validity or Enforceability. Perrigo agrees
not to contest, in any forum (e.g., U.S. courts, ITC, U.S. Patent and Trademark
Office (e.g., Inter Partes Review, Reexamination, Interference) or foreign
courts or foreign patent offices), the validity or enforceability of the
Licensed Patents nor take any action intended to adversely affect Plaintiffs’
rights in and to the Licensed Patents, with the proviso that Perrigo may
challenge the validity or enforceability of the Licensed Patents if the Licensed
Patents are listed in the Orange Book relative to a drug product that has not
been FDA-approved as of the Effective Date. For the avoidance of doubt, the
foregoing shall not preclude Paddock and/or Perrigo from filing and/or
maintaining in the Paddock ANDA any certifications under 21 U.S.C.

 

 

***Confidential Treatment Requested

 

Confidential Settlement Agreement    Page 10 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

§ 355(j)(2)(A)(vii)(IV) (as amended or replaced) to any patents listed in the
Orange Book in connection with the PENNSAID® 2% NDA.

4.         Releases.

 

  (a)

Plaintiffs’ Release. Plaintiffs, for themselves and their agents, successors and
assigns, do hereby forever release and discharge Perrigo, and any of its past or
present agents, employees, officers, directors, attorneys and suppliers, and any
past or present distributors, resellers, purchasers and/or end-users of products
sold or distributed by Perrigo, from any causes of action, losses, promises,
damages, costs, expenses, liabilities and/or demands of whatsoever character,
nature and kind, known or unknown, suspected or unsuspected, fixed or
contingent, arising out of or in any way related to the Paddock Generic Product
or the actions, conduct, omissions, or events alleged, or which could have been
alleged, in the Lawsuits.

(b) Perrigo’s Release. Perrigo, for itself and its agents, successors and
assigns, does hereby forever release and discharge Plaintiffs, and any of their
past or present agents, employees, officers, directors, attorneys and suppliers,
and any past or present distributors, resellers, purchasers and/or end-users of
products sold or distributed by Plaintiffs from any causes of action, losses,
promises, damages, costs, expenses, liabilities and/or demands of whatsoever
character, nature and kind, known or unknown, suspected or unsuspected, fixed or

 

Confidential Settlement Agreement    Page 11 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

contingent, arising out of or in any way related to the Paddock Generic Product
or the actions, conduct, omissions, or events alleged, or which could have been
alleged, in the Lawsuits.

5.         License, Waiver and […***…].

(a)         Plaintiffs hereby grant Perrigo a non-exclusive, perpetual,
royalty-free license under the Licensed Patents, including any extensions,
pediatric exclusivities, divisionals, continuations, reexaminations or reissues
thereof, and under any other U.S. or foreign patent owned or controlled by
Plaintiffs now or in the future (including, but not limited to, any patent
listed in FDA’s Orange Book in relation to PENNSAID® 2%) to make, have made,
use, import, sell and offer for sale in the Territory the Paddock Generic
Product on and after the License Effective Date.

(b)         Plaintiffs hereby grant Perrigo a waiver of any regulatory
exclusivities concerning PENNSAID® 2% to which Plaintiffs may be entitled and
that may prevent approval of the Paddock ANDA on or after the License Effective
Date, and within […***…] business days of Perrigo’s request, Plaintiffs shall
submit, and/or shall cause its Affiliates to submit, appropriate and reasonable
documentation to the FDA (in a form acceptable to FDA, together with any other
necessary submissions, all subject to review by Perrigo prior to submission)
evidencing the licenses, […***…], and waivers set forth in this Agreement.

(c)         Plaintiffs and their Affiliates, on and after the License Effective
Date (or earlier, limited solely to the activities provided in Section 6 of this
Agreement), […***…]

 

 

***Confidential Treatment Requested

 

Confidential Settlement Agreement    Page 12 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

[…***…]

6.         Pre-Commercial/Pre-Marketing License. Plaintiffs grant to Perrigo a
limited pre-commercialization and pre-marketing license as follows:

(a)         up to […***…] days prior to the License Effective Date, Perrigo
shall have the right to Manufacture and/or have Manufactured the Paddock Generic
Product in or for, and/or import or have imported the Paddock Generic Product
into, the Territory to enable Perrigo to Market the Paddock Generic Product in
the Territory on or after the License Effective Date;

(b)         up to […***…] days prior to the License Effective Date, Perrigo
shall have the right to notify potential customers of the upcoming availability
of Paddock Generic Product; and

 

 

***Confidential Treatment Requested

 

Confidential Settlement Agreement    Page 13 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c)         up to […***…] days prior to the License Effective Date, Perrigo
shall have the right to provide non-binding offers to potential customers.

7.         Authorized Generic.

(a)         If the First Applicant has not forfeited, relinquished, or otherwise
waived its 180-day exclusivity as described in 21 U.S.C. § 355(j)(5)(B)(iv) (as
amended or replaced), Perrigo shall be the exclusive distributor of an
Authorized Generic supplied by Plaintiffs during the 180-day exclusivity period
described in 21 U.S.C. § 355(j)(5)(B)(iv) (as amended or replaced) and
Plaintiffs shall not launch a product under the PENNSAID 2% NDA other than the
PENNSAID 2% branded product during such 180-day period. For sales of Authorized
Generic product made by Perrigo during this period, Plaintiffs shall receive
[…***…]% of Net Sales and Perrigo shall retain […***…]% of Net Sales. Each
payment by Perrigo to Plaintiffs shall be made in U.S. dollars within […***…]
calendar days of the end of the Perrigo Fiscal Quarter to which such payment
relates.

If the First Applicant has forfeited, relinquished, or otherwise waived its
180-day exclusivity as described in 21 U.S.C. § 355(j)(5)(B)(iv) (as amended or
replaced) or, if the First Applicant has not forfeited, relinquished, or
otherwise waived such exclusivity, upon expiration of such 180-day exclusivity
period, Perrigo shall be the non-exclusive distributor of an Authorized Generic
supplied by Plaintiffs if, and only if Perrigo does not have approval for the
Paddock ANDA or Perrigo has approval for the Paddock ANDA but is unable, despite
using commercially reasonable efforts, to manufacture or release Paddock Generic
Product for sale. For sales of Authorized Generic product made by Perrigo
pursuant to this provision, Plaintiffs shall receive […***…]% of Net Sales and
Perrigo shall retain […***…]% of Net Sales. Any payment by Perrigo to Plaintiffs
made pursuant to this provision shall be made in U.S. dollars within […***…]

 

 

***Confidential Treatment Requested

 

Confidential Settlement Agreement    Page 14 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

calendar days of the end of the Perrigo Fiscal Quarter to which such payment
relates. Once Perrigo has approval for the Paddock ANDA and is able to
manufacture and release Paddock Generic Product for sale to Third Parties, its
rights under this Section 7(b) shall be terminated.

(b)         The parties will enter into a formal supply agreement (“Supply
Agreement”) to memorialize the details of Plaintiff’s supply of and Perrigo’s
distribution of the Authorized Generic. The Supply Agreement will, in addition
to the preceding “key terms”, contain commercially reasonable terms and
conditions. The Supply Agreement will be entered into at least […***…] months
prior to the anticipated launch date of the Authorized Generic (or such date to
be extended by mutual agreement of Plaintiffs and Perrigo). In the event the
parties cannot agree to any of the other terms of the Supply Agreement, the “key
terms” in this Section 7 shall be binding and not negotiable and the parties
shall utilize binding arbitration or mediation to resolve any terms in dispute.

8.         Non-Interference. From and after the Effective Date, Plaintiffs shall
not (i) file any citizen petition or other regulatory submissions with the FDA
or any other governmental agency, or otherwise interfere with Perrigo’s efforts
to: (a) obtain FDA approval of the Paddock ANDA; or (b) Market the Paddock
Generic Product as of the date and under the terms provided in this Settlement
Agreement; or (ii) Officially Discontinue the NDA Product prior to expiration of
the Licensed Patents for reasons other than safety or efficacy.

9.         Most Favored Nation. In the event that Plaintiffs, or any of their
Affiliates, enter into any agreement, license, sublicense, settlement, covenant,
waiver, or other authorization of any kind with any Third Party for a Generic
Product or Authorized Generic, except for a First Applicant who has not
forfeited, relinquished, or otherwise waived its 180-day exclusivity as
described in 21 U.S.C. § 355(j)(5)(B)(iv) (as amended or replaced), granting
such Third Party a

 

 

***Confidential Treatment Requested

 

Confidential Settlement Agreement    Page 15 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

license or other authorization under the Licensed Patents containing any terms
or conditions more favorable than those provided to Perrigo herein, including
but not limited to the License Effective Date, covenants, financial terms,
pre-commercialization and/or pre-marketing rights, Plaintiffs shall immediately
give Perrigo notice of such agreement (and in no event less than […***…] days
after entering into such agreement) and this Agreement shall be automatically
amended to include such more favorable terms accordingly.

10.         Entire Agreement. This Settlement Agreement constitutes the complete
agreement of the Parties with respect to the subject matter hereof and
supersedes and replaces any prior negotiations, mediations, proposed agreements
or agreements, whether written or oral. This Settlement Agreement may be
modified only by a writing signed by all Parties.

11.         Successors and Assigns. Neither this Settlement Agreement nor any of
the rights or obligations hereunder may be assigned, transferred, licensed,
sub-licensed or delegated by either Party, without the prior written consent of
the other Party, except to an Affiliate of the assigning Party or to the
successor to all or substantially all of the business or assets of such Party to
which this Settlement Agreement relates (whether by merger, sale of stock, sale
of assets or other transaction) that agrees in writing to be bound by the terms
and conditions of this Agreement. Any permitted successor or assignee of rights
and/or obligations hereunder shall, in a writing to the other Parties, expressly
assume performance of such rights and/or obligations, but the assigning Party
will remain primarily liable and responsible for the performance of all of its
obligations under this Settlement Agreement and for causing its assignees to act
in a manner consistent herewith. Any permitted assignment shall be binding on
the successors of the assigning Party. Any assignment or attempted assignment by
any Party in violation of the terms of this paragraph shall be null and void.

 

 

***Confidential Treatment Requested

 

Confidential Settlement Agreement    Page 16 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

12.       Confidential Information

 

  (a)

Treatment of Confidential Information. During the term of this Settlement
Agreement and continuing thereafter, each Party shall keep confidential and not
disclose to others or use for any purpose, other than as authorized by this
Settlement Agreement, all Confidential Information which was provided to it by
any other Party or its Affiliates or their respective employees or
representatives pursuant to this Settlement Agreement. For purposes of this
Settlement Agreement, the term “Confidential Information” means the terms of
this Settlement Agreement and any information furnished in connection with this
Settlement Agreement, including without limitation any and all know-how, trade
secrets, formulae, data, inventions, technology and other information, including
manufacturing techniques, processes, trade and financial information, related to
the manufacture, use, sale or marketing of any products that are the subject of
this Settlement Agreement, currently in the possession of, or developed during
the term of the Settlement Agreement by Perrigo, Plaintiffs or any of their
respective Affiliates. The restrictions of this Section shall not apply to any
Confidential Information which (i) is already known to the recipient at the time
of disclosure, as reasonably documented by written records; (ii) is or later
becomes public knowledge through no fault of the recipient; (iii) is received
from a Third Party having the lawful right to disclose the information; or
(iv) is independently developed by

 

Confidential Settlement Agreement    Page 17 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

employees of the recipient without access to the disclosing Party’s Confidential
Information.

 

  (b)

Permitted Disclosure. A Party may disclose Confidential Information of another
Party to (i) its Affiliates, and to its and their directors, employees,
consultants, attorneys, and agents, in each case who have a specific need to
know such Confidential Information and who are bound by a like obligation of
confidentiality and restriction on use; (ii) any bona fide actual or prospective
collaborators, underwriters, investors, lenders or other financing sources who
are obligated to keep such information confidential, to the extent reasonably
necessary to enable such actual or prospective collaborators, underwriters,
investors, lenders or other financing sources to determine their interest in
collaborating with, underwriting or making an investment in, or otherwise
providing financing to, the receiving Party; and (iii) the extent such
disclosure is required to comply with Applicable Law or to defend or prosecute
litigation, provided, however, that the receiving Party provides prior written
notice of such disclosure to the disclosing Party and takes reasonable and
lawful actions to avoid or minimize the degree of such disclosure, including
upon the disclosing Party’s request, seeking confidential treatment of such
Confidential Information. If a Governmental Entity directs or recommends to
Perrigo that Perrigo transfer the Paddock ANDA to a Third Party, Perrigo may
disclose a copy of this Settlement Agreement to a Third

 

Confidential Settlement Agreement    Page 18 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

Party in connection with such a possible transfer so long as the Third Party
agrees to confidential treatment of this Settlement Agreement.

 

  (c)

Return of Confidential Information. This Settlement Agreement does not
constitute the conveyance of ownership with respect to or a license to any
Confidential Information, except as otherwise provided in this Settlement
Agreement. Upon the expiration or termination of this Settlement Agreement for
any reason, each Party agrees, except as otherwise provided in this Settlement
Agreement, to return to the other Party or destroy (and certify such
destruction) all documentation or other tangible evidence or embodiment of
Confidential Information belonging to the other Party and not to use same,
unless otherwise agreed in writing. The Parties agree and acknowledge that the
foregoing obligation does not apply to Confidential Information recorded on
electronic back-up tapes that are maintained in the ordinary course and are
unreasonably difficult to access.

 

  (d)

Publicity. No public announcement or other disclosure to Third Parties
concerning the existence or terms of this Settlement Agreement shall be made,
either directly or indirectly, by any Party, without first obtaining the written
approval of the other Parties and agreement upon the nature, text and timing of
such announcement or disclosure; provided, however, that any Party shall have
the right to make any such public announcement or other disclosure required by
Applicable Law after such Party has provided to the other Party a copy of such

 

Confidential Settlement Agreement    Page 19 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

announcement or disclosure and a reasonable opportunity to comment thereon; and
provided that Perrigo shall have the right to inform its customers that Perrigo
has obtained a license to sell a Generic Product in the Territory.
Notwithstanding the above, either party may, without the permission of the other
party, issue a press release disclosing that (1) the litigation has settled by
Perrigo taking a license under the Licensed Patents; and (2) the License
Effective Date. Perrigo agrees that any customer notification will not be
provided more than […***…] days prior to the Licensed Effective Date. Each Party
agrees that it shall cooperate fully with the other Parties with respect to all
disclosures regarding this Settlement Agreement to any governmental or
regulatory agencies, including requests for confidential treatment of
proprietary information of any Party included in any such disclosure.

 

  (e)

Disclosure to Government or in Discovery. Specific terms or conditions of this
Settlement Agreement may be disclosed pursuant to a discovery demand; subpoena;
order of a court, administrative body or arbitrator; or administrative guidance
that in the opinion of a Party’s counsel requires disclosure. If a Party
receives a request to disclose any of the terms or conditions of this Settlement
Agreement pursuant to a discovery demand; subpoena; order of a court,
administrative body or arbitrator; or administrative guidance that in the
opinion of such Party’s counsel requests disclosure, such Party shall notify the
other Parties within […***…] days after receiving such request and at least

 

 

***Confidential Treatment Requested

 

Confidential Settlement Agreement    Page 20 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

[…***…] days prior to disclosing any terms of this Settlement Agreement. Such
Party may then disclose the terms and conditions of this Settlement Agreement
pursuant to such request, provided that it shall have used reasonable efforts to
ensure that such disclosure is subject to a protective order limiting access to
the disclosure to outside counsel, expert witnesses and two employees or other
representative of the entity receiving the Confidential Information. Nothing
herein shall preclude any Party from complying with an order requiring
disclosure, or a guidance that in the opinion of such Party’s counsel requires
disclosure, of the terms of this Settlement Agreement that has been issued by a
court, arbitrator or administrative agency of competent jurisdiction. Nothing
herein shall prohibit the Parties from disclosing this Settlement Agreement and
its terms to the Federal Trade Commission (“FTC”) and the Antitrust Division of
the Department of Justice (“DOJ”) pursuant to the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003.

13.       Government Review. The Parties agree to submit this Settlement
Agreement to the FTC and the DOJ as required by statute. Each Party shall, to
the extent permitted by law:

 

  (a)

promptly inform the other Parties of any communication made or received by such
Party to or from any governmental authority regarding this Settlement Agreement
and/or any related agreements; and

 

  (b)

use reasonable efforts to comply with and terminate any investigation or inquiry
regarding the Settlement Agreement and/or any related

 

Confidential Settlement Agreement    Page 21 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

agreements by any government authority, including by providing requested
information to such government authority and permitting reasonable access to its
documents, officials and data related to the Settlement Agreement and/or any
related agreements.

To the extent that any legal or regulatory issues or barriers arise with respect
to the Settlement Agreement, or any subpart thereof, the Parties shall work
together in good faith and use reasonable efforts to modify the Settlement
Agreement to overcome any such legal or regulatory issues (including, for
example, objections by the FTC, the DOJ, or any applicable court) in a mutually
acceptable fashion, but in no event shall either Party be required to agree to
any modification of the Settlement Agreement that materially affects the
economic value of the transactions contemplated hereby.

14.       Representations and Warranties. Each Party hereby represents, warrants
and covenants to the other Parties as follows:

 

  (a)

It is a limited partnership, limited liability company, company or corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated or organized, and has full corporate
power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as
contemplated in this Settlement Agreement, including, without limitation, the
ability to grant the rights granted to the other Parties hereunder.

 

  (b)

As of the Effective Date: (i) it has the corporate power and authority and the
legal right to enter into this Settlement Agreement and perform

 

Confidential Settlement Agreement    Page 22 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

its obligations hereunder; (ii) it has taken all necessary corporate action on
its part required to authorize the execution and delivery of this Settlement
Agreement and the performance of its obligations hereunder; and (iii) this
Settlement Agreement has been duly executed and delivered on behalf of such
Party and constitutes legal, valid and binding obligations of such Party that
are enforceable against it in accordance with their terms except: (1) as limited
by applicable bankruptcy; insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally; and (2) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

  (c)

It has not entered, and shall not enter, into any agreement with any Third Party
that is in conflict with the rights granted to the other Parties in this
Settlement Agreement; it has not taken and shall not take any action that would
in any way prevent it from granting the rights granted to the other Parties
under this Settlement Agreement or that would otherwise materially conflict with
or adversely affect the rights granted to the other Parties under this
Settlement Agreement; and its performance and execution of this Settlement
Agreement does not and will not result in a breach of any other contract to
which it is a party.

15.       Notice. Any notice required to be delivered under or pursuant to this
Settlement Agreement shall be in writing in the English language, delivered
personally or sent by air mail or

 

Confidential Settlement Agreement    Page 23 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

express courier service providing evidence of receipt, postage pre-paid where
applicable; or by facsimile (receipt verified), to the following addresses of
the Parties (or such other address for a Party as it specifies by like notice):

For Horizon Pharma Ireland Limited,

HZNP Limited and Horizon Pharma USA, Inc.

Brian K. Beeler

Horizon Pharma USA, Inc.

520 Lake Cook Road, Suite 520

Deerfield, Illinois 60015

For Perrigo Company and

Paddock Laboratories, LLC

Perrigo Company

515 Eastern Avenue

Allegan, Michigan 49010

Attn: General Counsel

With a copy to (which shall not constitute notice hereunder):

Lara FitzSimmons

RAKOCZY MOLINO MAZZOCHI SIWIK LLP

6 West Hubbard Street, Suite 500

Chicago, IL 60654

(312) 222-7507 (telephone)

(312) 527-4205 (facsimile)

Any notice shall be effective upon receipt by the Party to which it is addressed
or within seven (7) days of dispatch, whichever is earlier.

16.        No Admission/Representation Regarding Licensed Patents. Plaintiffs
and Perrigo agree that this Agreement does not expressly or by implication,
estoppel or otherwise, constitute (i) an admission by Plaintiffs as to the scope
or interpretation of the claims of the Licensed

 

Confidential Settlement Agreement    Page 24 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Patents, nor (ii) a representation or warranty that the Licensed Patents are
valid and/or enforceable.

17.        Governing Law and Venue. This Settlement Agreement shall be governed
by, and construed in accordance with, the laws of the State of New Jersey,
without regard for any conflict of law principles that would dictate the
application of the laws of another jurisdiction. The Parties agree that the
United States District Court for the District of New Jersey shall have exclusive
and sole jurisdiction to enforce any violation of this Settlement Agreement,
except that, if for any reason that Court does not accept jurisdiction, then the
state courts of New Jersey shall have exclusive and sole jurisdiction to enforce
any violation of this Settlement Agreement. The Parties hereby consent to the
personal jurisdiction of those courts for any dispute arising from or relating
to this Settlement Agreement.

18.        Severability. If any provision of this Settlement Agreement shall be
held by a court of competent jurisdiction to be illegal, invalid or
unenforceable, the remaining provisions shall remain in full force and effect
and the Parties shall negotiate in good faith to replace the invalid or
unenforceable provision with a valid and enforceable provision that has the
effect nearest to that of the provision to be replaced.

19.        Advice of Counsel. This Settlement Agreement has been negotiated by
the Parties and their respective counsel and shall be interpreted fairly in
accordance with its terms and without any strict construction in favor of or
against any Party.

20.        No Waiver. Waiver by a Party of any breach of any provision of this
Settlement Agreement by another Party shall not operate or be construed as a
waiver of any subsequent or other breach. No provision of this Settlement
Agreement may be waived except by a written instrument signed by the Party
waiving compliance.

 

Confidential Settlement Agreement    Page 25 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

21.        Regulatory Delay. No provision of this Settlement Agreement shall be
affected by any delay in the approval of the Paddock ANDA by the FDA, or the
failure of Perrigo to obtain FDA approval of the Paddock ANDA.

22.        Costs and Fees. Each Party shall bear its own attorneys’ fees and
costs associated with the Lawsuits and the negotiation and preparation of this
Settlement Agreement.

23.        Counterparts. This Settlement Agreement may be executed in one or
more counterparts (including via facsimile or electronic copy), each of which
when so executed and delivered shall be deemed to be an original, but all of
which taken together form but one and the same instrument.

24.        Headings. The headings and captions used in this Settlement Agreement
are solely for the convenience of reference and shall not affect its
interpretation.

25.        Interpretation and Construction. The term “including” means
“including, without limitation,” and “herein,” “hereof,” and “hereunder” refer
to this Settlement Agreement as a whole. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. Except as otherwise
expressly provided herein, references to any NDA or ANDA in this Settlement
Agreement shall include such NDA or ANDA as it exists and is comprised as of the
Effective Date, and any replacements or successors or amendments or supplements
to any of the foregoing.

26.        Bankruptcy. All licenses and rights to licenses granted under or
pursuant to this Settlement Agreement by Plaintiffs to Perrigo are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the Bankruptcy
Code, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code. The Parties agree that Perrigo, as a
licensee of such rights under this Settlement Agreement, shall retain and may
fully exercise all of

 

Confidential Settlement Agreement    Page 26 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

its rights and elections under the Bankruptcy Code, and that upon commencement
of a bankruptcy proceeding by or against Plaintiffs under the Bankruptcy Code,
Perrigo shall be entitled to a complete duplicate of, or complete access to (as
Perrigo deems appropriate), any such intellectual property and all embodiments
of such intellectual property. Such intellectual property and all embodiments
thereof shall be promptly delivered to Perrigo (i) upon any such commencement of
a bankruptcy proceeding upon written request therefor by Perrigo, unless
Plaintiffs elect to continue to perform all of its obligations under this
Settlement Agreement by or on behalf of Plaintiffs upon written request therefor
by Perrigo or (ii) if not delivered under (i) above, upon the rejection of this
Settlement Agreement by or on behalf of Plaintiffs upon written request therefor
by Perrigo. The foregoing provisions are without prejudice to any rights Perrigo
may have arising under the Bankruptcy Code or other applicable law.

 

Confidential Settlement Agreement    Page 27 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS HEREOF, the Parties have caused their duly authorized representatives
to execute this Settlement Agreement to be effective as of the Effective Date.

 

 

HORIZON PHARMA IRELAND LIMITED

   

PADDOCK LABORATORIES, LLC

By:

 

/s/ David C. Kelly

   

By:

  

/s/ Douglas J. Boothe

 

Name: David C. Kelly

Title: Director

      

Name: Douglas S. Boothe

Title: EVP; GM, Pharmaceuticals

HZNP LIMITED

   

PERRIGO COMPANY

By:

 

/s/ Zoe Hanson

   

By:

  

/s/ Douglas J. Boothe

 

Name: Zoe Hanson

Title: Director

      

Name: Douglas S. Boothe

Title: EVP; GM, Pharmaceuticals

HORIZON PHARMA USA, INC.

 

   

LOGO [g937951g72q52.jpg]

By:

 

/s/ Timothy P. Walbert

     

Name:

Title:

   

 

Confidential Settlement Agreement    Page 28 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exhibit A

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

 

 

HORIZON PHARMA IRELAND LIMITED,

HZNP LIMITED and HORIZON PHARMA USA, INC.,

 

Plaintiffs,

 

v.

 

PADDOCK LABORATORIES, LLC and

PERRIGO COMPANY,

 

Defendants.

 

   Civil Action No. 15-00368 (NLH) (AMD)   

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(2)

Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiffs
Horizon Pharma Ireland Limited, HZNP Limited, and Horizon Pharma USA, Inc., and
Defendants Paddock Laboratories, LLC and Perrigo Company, hereby stipulate that
the above-captioned action, including all claims, counterclaims and defenses, is
hereby dismissed in its entirety without prejudice, with the parties bearing
their own costs and fees.

Dated:

 

 

    

 

  

John E. Flaherty

Ravin R. Patel

McCARTER & ENGLISH LLP

Four Gateway Center

100 Mulberry St.

Newark, NJ 07102

(973) 622-4444

    

Melissa E. Flax

James E. Cecchi

CARELLA, BYRNE, CECCHI,

OLSTEIN, BRODY & AGNELLO, P.C.

5 Becker Farm Road

Roseland, New Jersey 07068

(973) 994-1700

  

 

Confidential Settlement Agreement    Page 29 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Dennis A. Bennett

GLOBAL PATENT GROUP, LLC

1005 North Warson Road, Suite 404

St. Louis, Missouri 63132

(314) 812-8020

 

Attorneys for Plaintiffs Horizon Pharma Ireland Limited, HZNP Limited and
Horizon Pharma USA, Inc.

  

Alice Riechers

RAKOCZY MOLINO MAZZOCHI SIWIK LLP

6 W. Hubbard Street, Suite 500

Chicago, IL 60654

(312) 222-6304

 

Attorneys for Defendants Paddock Laboratories, LLC and

Perrigo Company

SO ORDERED on this _______ day of

___________________________, 2015:

_________________________________

NOEL H. HILLMAN

UNITED STATES DISTRICT JUDGE

 

Confidential Settlement Agreement    Page 30 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exhibit B

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

 

 

HORIZON PHARMA IRELAND LIMITED,

HZNP LIMITED and HORIZON PHARMA USA, INC.,

 

Plaintiffs,

 

v.

 

PADDOCK LABORATORIES, LLC and PERRIGO COMPANY,

 

Defendants.

 

  

Civil Action No. 15-00043

  

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(2)

Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiffs
Horizon Pharma Ireland Limited, HZNP Limited, and Horizon Pharma USA, Inc., and
Defendants Paddock Laboratories, LLC and Perrigo Company, hereby stipulate that
the above-captioned action, including all claims, counterclaims and defenses, is
hereby dismissed in its entirety without prejudice, with the parties bearing
their own costs and fees.

Dated:

 

 

    

 

  

Jack B. Blumenfeld

Julia Heaney

Morris, Nichols, Arsht & Tunnell LLP

1201 Market Street

P.O. Box 1437

Wilmington, DE 19899

(302) 658-9200

jbbefiling@mnat.com

    

 

Attorneys for Defendants

Paddock Laboratories, LLC and

Perrigo Company

  

 

Confidential Settlement Agreement    Page 31 of 32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Dennis A. Bennett

GLOBAL PATENT GROUP, LLC

1005 North Warson Road, Suite 404

St. Louis, Missouri 63132

(314) 812-8020

Attorneys for Plaintiffs Horizon Pharma Ireland

Limited, HZNP Limited and

Horizon Pharma USA, Inc.

 

Confidential Settlement Agreement    Page 32 of 32